EXHIBIT 10.9

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 31st
day of December 2012, by and between NTN Buzztime, Inc., a Delaware corporation
(the “Company”), and Barry Chandler, an individual (the “Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A. Executive manages and runs a digital marketing business serving the
hospitality industry (the “Agency”).

 

B. The Company and Executive desire that the Executive be employed by the
Company to carry out the duties and responsibilities described below and that
Executive’s digital marketing business be transitioned over to Company, all on
the terms and conditions hereinafter set forth, effective as of January 2, 2013
(the “Effective Date”).

 

C. The Executive desires to accept such employment on such terms and conditions.

 

D. This Agreement shall govern the employment relationship between the Executive
and the Company from and after the Effective Date and supersedes and negates all
previous agreements with respect to such relationship, including the project
contract dated August 1, 2012 between the Company and Interactive Hospitality.

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1.Retention and Duties.

 

1.1Retention; Authorization to Work in the United States. Subject to the terms
and conditions expressly set forth in this Agreement, the Company does hereby
hire, engage and employ the Executive and the Executive does hereby accept and
agree to such hiring, engagement and employment. Executive’s employment with the
Company is “at-will” and either the Company or Executive may terminate his
employment with the Company at any time for any or no reason, subject to the
terms and conditions set forth in this Agreement. The period of time during
which Executive remains employed by the Company is referred to as the “Period of
Employment.” Notwithstanding anything else set forth in this Agreement, the
Company's hiring of Executive is conditioned upon, prior to the Effective Date,
Executive passing a background check, negative alcohol/drug screen result and
compliance with federal I-9 requirements.

 



1

 

 

1.2Duties. During the Period of Employment, the Executive shall serve the
Company as its Chief Marketing Officer (the “CMO”) and shall have the powers,
duties and obligations of management typically vested in the office of the CMO
of a corporation, subject to the directives of the Company’s Chief Executive
Officer (“CEO”) and the corporate policies of the Company as they are in effect
and as amended from time to time throughout the Period of Employment (including,
without limitation, the Company’s business conduct and ethics policies).
Specifically, the Executive shall be responsible for transitioning clients,
customers and accounts of the Agency to Buzztime as soon as practical, but in no
event later than 15 days after the Effective Date and overseeing the marketing
function including lead generation, field marketing, brand strategy, digital
marketing and social media strategies. The Executive shall translate the overall
marketing strategy into tactical plans to achieve the Company’s goals and
objectives. The Executive shall work closely with senior management on brand
management and product marketing. The Executive shall initially report to the
CEO, it being understood that the Company’s management structure is fluid and
reporting obligations may change.

 

1.3No Other Employment. During the Period of Employment, the Executive shall
both (i) devote substantially all of the Executive’s business time, energy and
skill to the performance of the Executive’s duties for the Company, and (ii)
hold no other employment. The Company shall have the right to request the
Executive to resign from any board or similar body on which he may then serve,
or to cease from engaging in any activity, if the CEO reasonably determines that
the Executive’s business related to such service is then in competition or
conflicts with any actual or planned business of the Company or of any of its
affiliates, successors or assigns. Nothing in this Section 1.3 shall be
construed as preventing Executive from engaging in the investment of his
personal assets.

 

1.4No Breach of Contract. The Executive hereby represents to the Company that:
(i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
other agreement or policy to which the Executive is a party or otherwise bound;
(ii) the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; and (iii) except as set forth on
Exhibit A hereto, the Executive is not bound by any confidentiality, trade
secret or similar agreement (other than this Agreement and the Confidentiality
and Work for Hire Agreement attached hereto as Exhibit B (the “Confidentiality
and Work for Hire Agreement”) with any other person or entity.

 



2

 

 

1.5Location. The Executive acknowledges that the Company’s principal executive
offices are currently located in Carlsbad, California. The Executive agrees that
he will work from the Company’s principal executive offices. The Executive
acknowledges that he may be required to travel from time to time in the course
of performing his duties for the Company.

 

2.Compensation.

 

2.1Base Salary. The Executive’s base salary (the “Base Salary”) shall be paid in
accordance with the Company’s regular payroll practices in effect from time to
time, but not less frequently than in monthly installments. The Executive’s
initial Base Salary shall be at an annualized rate of Two Hundred Thousand
Dollars ($200,000).

 

2.2Incentive Bonus. During the Period of Employment, the Executive shall be
eligible to receive an annual incentive bonus (“Incentive Bonus”) based on the
achievement of performance objectives established by the CEO for that particular
period. The Executive’s target potential Incentive Bonus amount for the 2013
calendar year shall be set at 40% of the Executive’s Base Salary. For calendar
year 2013 the Executive’s Incentive Bonus shall be based on and subject to the
requirements set forth in Exhibit C.

 

The Incentive Bonus, if any, will be paid to the Executive within thirty (30)
days after receipt of the independent auditor’s report on the Company’s annual
financial statements for the year in question. Payment of the Incentive Bonus,
if any, will be subject to withholdings in accordance with the Company’s
standard payroll procedures.

 

2.3 Additional Incentive Bonuses. During the first three years of Employment,
the Executive shall also be eligible to receive additional incentive bonuses
(“Additional Incentive Bonuses”) based on the achievement of corporate and
individual performance objectives set forth in Exhibit D.

 

The Additional Incentive Bonuses, if any, will be paid to the Executive within
thirty (30) days after receipt of the independent auditor’s report on the
Company’s annual financial statements for the year in question. Payment of the
Incentive Bonus, if any, will be subject to withholdings in accordance with the
Company’s standard payroll procedures.

 



3

 

 

2.4Moving and Housing. The Company shall pay for the actual and reasonable
transportation of Executive’s household goods and one automobile from Columbus,
Ohio to the San Diego, California area based on the actual costs incurred not to
exceed Four Thousand Dollars ($4,000). In addition, the Company shall pay for
temporary housing in the San Diego area within the four month period following
the Effective Date up to a maximum of Ten Thousand Dollars ($10,000). Moving and
housing expenses will be paid directly to the vendor up to the maximum as
indicated above.

 

2.5Restricted Stock and Stock Option Grant. Upon the completion by January 31,
2013 of the assignment of the accounts for substantially all of the subscribers
and clients set forth on Exhibit E pursuant to the procedure identified on such
exhibit, the Company will grant to the Executive a Restricted Stock Grant (the
“Stock Grant”) for 250,000 shares of the Company’s common stock, $0.005 par
value per share (“Common Stock”). The Stock Grant will vest on the six month
anniversary of the Stock Grant date. Additionally on the Effective Date, the
Company will grant to the Executive an option (the “Option”) to purchase 300,000
shares of the Company’s Common Stock. The exercise price per share for the
Option will be equal to the fair market value of a share of the Common Stock on
the date the Option is granted.

 

The Option is intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), to the maximum extent possible within the limitations of the Code. The
Option shall become vested as to 25% of the total number of shares of Common
Stock on the first anniversary of the grant date. The remaining 75% of the total
number of shares of Common Stock shall become vested in substantially equal
monthly installments on the same day in each of the 36 months following the
anniversary date. The vesting of each installment of the Option will occur only
if such vesting date occurs during the Executive’s continued employment by the
Company through the respective vesting date. The maximum term of the Option will
be ten (10) years from the date of grant thereof, subject to earlier termination
upon the termination of the Executive’s employment with the Company, a change in
control of the Company and similar events. The Stock Grant and the Option shall
be granted under the NTN Buzztime, Inc. 2010 Performance Incentive Plan (the
“Plan”), a copy of which has been provided to the Executive. The Stock Grant
shall be subject to such further terms and conditions as may be required by law
and the Option shall be subject to such further terms and conditions as set
forth in a written stock option agreement to be entered into by the Company and
the Executive to evidence the Option (the “Option Agreement”). The Option
Agreement shall be in substantially the form attached hereto as Exhibit F.

 

2.6Legal Expenses. The Company shall pay up to $2,500 for the actual and
reasonable legal and accounting expenses incurred by Executive in connection
with this Employment Agreement and the ancillary agreements entered into between
the Executive and the Company.

 



4

 

 

3.Benefits.

 

3.1Retirement, Welfare and Fringe Benefits. During the Period of Employment, the
Executive shall be entitled to participate in all employee pension and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.

 

3.2Reimbursement of Business Expenses. The Company will reimburse Executive for
all reasonable business expenses the Executive incurs during the Period of
Employment in the course and scope of the Executive’s duties, subject to the
Company’s expense reimbursement policies in effect from time to time. Executive
will be required to provide substantiation of all of such expenses on Company
approved expense report forms in accordance with Company policies. These
payments may be made as direct payments of the Executive’s invoices or bills or
by reimbursement to the Executive of costs that are incurred. The Executive will
be responsible for all income and employment taxes due on such payments; the
Company will not provide a gross-up payment to cover such tax liabilities.

 

3.3Paid Time Off. During the Period of Employment, the Executive shall accrue
paid time off (“PTO”) and shall be permitted time off in accordance with the
Company’s PTO policies in effect from time to time. Executive shall accrue no
less than 16 days of PTO per year. The Executive shall also be entitled to all
other holiday and leave pay generally available to other executives of the
Company.

 

4.Termination.

 

4.1Termination of Employment. The Executive’s employment by the Company may be
terminated either by the Company or by Executive at any time for any or no
reason and with or without Cause and with or without Good Reason (in any case,
the date that the Executive’s employment by the Company terminates and which
constitutes a "separation from service" within the meaning of Section 409A of
the Code is referred to as the “Separation Date”).

 

4.2Benefits Upon Termination. If the Executive’s employment with the Company is
terminated for any reason by the Company or by the Executive, the Company shall
have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except as follows:

 



5

 

 

(a)The Company shall pay the Executive any Accrued Obligations (as defined in
Section 4.4(a) below) within 10 days following the Separation Date;

 

(b)In the event that the Executive’s employment with the Company is terminated
by the Company without Cause, or by the Executive for Good Reason, then the
Company shall pay the Executive, any Incentive Bonus and any Additional
Incentive Bonus that the Executive has earned (as the term “earned” is defined
for each bonus plan) prior to the Separation Date (it being understood that the
termination shall not accelerate the timing of any payment);

 

(c)If the Executive’s employment with the Company is terminated either by the
Company without Cause (as defined in Section 4.4) or by the Executive for Good
Reason (as defined in Section 4.4) the Company shall pay (in addition to the
Accrued Obligations), subject to tax withholding and other authorized deductions
and subject to the requirements of Section 4.3, an amount equal to the
following:

 

(i)The sum of Two Hundred Thousand Dollars ($200,000) if the termination occurs
within 12 months of the Effective Date, payable in substantially equal
installments on a bi-weekly basis over a period of 12 months.

 

(ii)The sum of One Hundred Fifty Thousand Dollars ($150,000) if the termination
occurs during the 13th month after the Effective Date, payable in substantially
equal installments on a bi-weekly basis over a period of 9 months.

 

(iii)The sum of One Hundred Thousand Dollars ($100,000) if the termination
occurs during the 14th month after the Effective Date, payable in substantially
equal installments on a bi-weekly basis over a period of 6 months.

 

(iv)The sum of Fifty Thousand Dollars ($50,000) if the termination occurs from
the 15th to 24th month after the Effective Date, payable in substantially equal
installments on a bi-weekly basis over a period of 3 months.

 

(v)For any termination that occurs 25 months or more after the Effective Date,
no payment under this section 4.2(b) shall be due to Executive.

 



6

 

 

The first installment of any severance pay payable under this Section 4.2(b)
shall commence within 15 days following the 45-day period in which Executive is
required to execute and not revoke the general release agreement in accordance
with Section 4.3. The Company shall have no obligation to make, or continue to
make, any payment to the Executive pursuant to Section 4.2(b) in the event of
the death of the Executive.

 

(d)In the event of any termination of Executive’s employment for any reason,
including any termination by the Company without Cause or any termination by the
Executive for Good Reason, the Executive’s outstanding stock options, restricted
stock and other equity-based awards, including the Option shall continue to be
governed in accordance with their terms (including, without limitation, the
terms applicable to a termination of the Executive’s employment).

 

(e)Notwithstanding the foregoing provisions of this Section 4.2, if the
Executive breaches his obligations under the Confidentiality and Work for Hire
Agreement and/or Section 6, 7 or 8 of this Agreement at any time, from and after
the date of such breach, the Executive will no longer be entitled to, and the
Company will no longer be obligated to pay, any remaining unpaid portion of any
benefits provided in Section 4.2(b).

 

The foregoing provisions of this Section 4.2 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; or (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any). In no event shall the Company’s obligations
to the Executive exceed the sum of the Accrued Obligations, the benefits
provided in Section 4.2(b), if applicable, and the benefits contemplated by this
paragraph, regardless of the manner of the Executive’s termination.

 

4.3Release; Exclusive Remedy.

 

(a)This Section 4.3 shall apply notwithstanding anything else contained in this
Agreement or any stock option, restricted stock or other equity-based award
agreement to the contrary. Notwithstanding any provision in this Agreement to
the contrary, as a condition precedent to any Company obligation to the
Executive pursuant to Section 4.2(b) or any agreement or obligation to
accelerate vesting of any equity-based award in connection with the termination
of the Executive’s employment, the Executive shall, upon or promptly following
his Separation Date, sign and not revoke a general release agreement in a form
prescribed by the Company, and provided further that such general release
agreement is executed and becomes effective no later than forty-five (45) days
following the Executive's Separation Date. The Company shall have no obligation
to make any payment to the Executive pursuant to Section 4.2(b) (or to
accelerate the vesting of any equity-based award in the circumstances as may
otherwise be contemplated by the applicable award agreement) unless and until
the general release agreement contemplated by this Section 4.3 becomes
irrevocable by the Executive in accordance with all applicable laws, rules and
regulations.

 



7

 

 

(b)The Executive agrees that the general release agreement described in
Section 4.3(a) will include a complete release of all known and unknown claims
pursuant to California Civil Code Section 1542 and will require that the
Executive acknowledge, as a condition to the payment of any benefits under
Section 4.2(b), as applicable, that the payments contemplated by Section 4.2
(and any applicable acceleration of vesting of an equity-based award in
accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of his employment, and the Executive will be required to
covenant, as a condition to receiving any such payment (and any such accelerated
vesting), not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment. The Company and Executive acknowledge
and agree that there is no duty of the Executive to mitigate damages under this
Agreement. All amounts paid to the Executive pursuant to Section 4.2 shall be
paid without regard to whether the Executive has taken or takes actions to
mitigate damages.

 

4.4Certain Defined Terms.

 

(a)As used herein, “Accrued Obligations” means:

 

(i)any Base Salary that had accrued but had not been paid (including accrued and
unpaid personal time off) on or before the Separation Date;

 

(ii)any reimbursement due to the Executive pursuant to Section 3.2 for expenses
incurred by the Executive on or before the Separation Date.

 



(b)As used herein, “Cause” shall mean, as reasonably determined by the Board,
(i) any act of personal dishonesty taken by the Executive in connection with his
responsibilities as an employee of the Company which is intended to result in
substantial personal enrichment of the Executive or is reasonably likely to
result in material harm to the Company, (ii) the Executive’s conviction of a
felony which the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business, (iii) a willful act
by the Executive which constitutes misconduct and is materially injurious to the
Company, (iv) continued willful violations by the Executive of the Executive’s
obligations to the Company after there has been delivered to the Executive a
written demand for performance from the Company which describes the basis for
the Company’s belief that the Executive has willfully violated his obligations
to the Company.

 



8

 

 

(c)As used herein, “Good Reason” shall mean the occurrence of any of the
following events, without Executive’s consent:

 

(i)Resignation by the Executive within 30 days of a material diminution in
Executive’s responsibilities and duties (Good Reason shall not include a change
in title or in reporting lines or the reassignment following a change of control
to a position substantially similar to the position held prior to the change of
control ); and

 

(ii)A material reduction in your then-current base salary, other than as part of
reductions in compensation of other similarly situated employees.

  

4.5Limitation on Benefits.

 

(a)Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, the Executive under any other Company plan
or agreement (such payments or benefits are collectively referred to as the
“Benefits”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Benefits shall be reduced (but not below zero) if and to the extent that a
reduction in the Benefits would result in the Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if the Executive received all of the
Benefits (such reduced amount if referred to hereinafter as the “Limited Benefit
Amount”). Unless the Executive shall have given prior written notice specifying
a different order to the Company to effectuate the Limited Benefit Amount, the
Company shall reduce or eliminate the Benefits by first reducing or eliminating
those payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the Determination (as
hereinafter defined). Any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.

 



9

 

 

(b)A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Agreement and the amount of such Limited Benefit
Amount shall be made by the Company’s independent public accountants or another
certified public accounting firm of national reputation designated by the
Company (the “Accounting Firm”) at the Company’s expense. The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to the Company and the Executive
within five (5) days of the date of termination of the Executive’s employment,
if applicable, or such other time as requested by the Company or the Executive
(provided the Executive reasonably believes that any of the Benefits may be
subject to the Excise Tax), and if the Accounting Firm determines that no Excise
Tax is payable by the Executive with respect to any Benefits, it shall furnish
the Executive with an opinion reasonably acceptable to the Executive that no
Excise Tax will be imposed with respect to any such Benefits. Unless the
Executive provides written notice to the Company within ten (10) days of the
delivery of the Determination to the Executive that he disputes such
Determination, the Determination shall be binding, final and conclusive upon the
Company and the Executive.

 

5.Proprietary Information; Inventions and Developments. Concurrently with
entering into this Agreement, the Executive will execute the Confidentiality and
Work for Hire Agreement.

 

6.Confidentiality. The Executive hereby agrees that the Executive shall not at
any time (whether during or after the Executive’s employment with the Company),
directly or indirectly, other than in the course of the Executive’s duties
hereunder, disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below); provided, however, that this
Section 6 shall not apply when (i) disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make available such information (provided, however, that the Executive shall
promptly notify the Company in writing upon receiving a request for such
information), or (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including but not limited to enforcement of
this Agreement. The Executive agrees that, upon termination of the Executive’s
employment with the Company, all Confidential Information in the Executive’s
possession that is in written, digital or other tangible form (together with all
copies or duplicates thereof, including computer files) shall be returned to the
Company and shall not be retained by the Executive or furnished to any third
party, in any form except as provided herein; provided, however, that the
Executive shall not be obligated to treat as confidential, or return to the
Company copies of any Confidential Information that (a) was publicly known at
the time of disclosure to the Executive, (b) becomes publicly known or available
thereafter other than by any means in violation of this Agreement or any other
duty owed to the Company by any person or entity, or (c) is lawfully disclosed
to the Executive by a third party. As used in this Agreement, the term
“Confidential Information” means: information disclosed to the Executive or
known by the Executive as a consequence of or through the Executive’s
relationship with the Company, about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, of the
customers, vendors, suppliers, joint venturers, associates, consultants, agents,
or partners of the Company or any of its affiliates (collectively the “Company
Group”).

 



10

 

 

7.Protective Covenant. The Executive acknowledges that a position with any
business or organization that is active in the fields of electronically
simulated trivia and sports games, interactive television efforts, or marketing
or entertainment for the hospitality industry, is competitive with the Company
(a “Covered Position”) and that such a position would inevitably lead to a
disclosure of Confidential Information in contravention of Section 6 and the
Confidentiality and Work for Hire Agreement. Accordingly and without limiting
the provisions of Section 6, the Executive agrees that during the Period of
Employment, the Executive shall not accept employment in a Covered Position. The
Executive expressly acknowledges and agrees that the foregoing restriction is
reasonable and necessary in order to protect the Confidential Information of the
Company.

 

8.Anti-Solicitation.

 

8.1Business Relationships. The Executive promises and agrees that during the
Period of Employment, the Executive will not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner or participant in any business, influence or attempt to
influence the Company Group, either directly or indirectly, to divert their
business away from the Company Group, to any individual, partnership, firm,
corporation or other entity then in competition with the business of any entity
within the Company Group, and he will not otherwise materially interfere with
any business relationship of any entity within the Company Group.

 

8.2Executives. The Executive promises and agrees that during the Period of
Employment and for a period of one (1) year thereafter, the Executive will not,
directly or indirectly, individually or as a consultant to, or as an employee,
officer, stockholder, director or other owner of or participant in any business,
solicit (or assist in soliciting) any person who is then, or at any time within
six (6) months prior thereto was, an employee of an entity within the Company
Group.

 



11

 

 

9.Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

10.Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that in the
event of a merger, consolidation, or transfer or sale of all or substantially
all of the assets of the Company with or to any other individual(s) or entity,
this Agreement shall, subject to the provisions hereof, be binding upon and
inure to the benefit of such successor and such successor shall discharge and
perform all the promises, covenants, duties, and obligations of the Company
hereunder.

 

11.Number and Gender. Where the context requires, the singular shall include the
plural, the plural shall include the singular, and any gender shall include all
other genders.

 

12.Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

13.Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

 

14.Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

 

15.Entire Agreement. This Agreement, together with the Restricted Stock Grant
Agreement, Option Agreement and the Exhibits contemplated hereby, including the
Confidentiality and Work for Hire Agreement and Mutual Agreement to Arbitrate,
embodies the entire agreement of the parties hereto respecting the matters
within its scope. This Agreement supersedes all prior and contemporaneous
agreements of the parties hereto that directly or indirectly bears upon the
subject matter hereof. Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the subject matter hereof shall be
deemed to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

 



12

 

 

16.Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto. Without limiting the foregoing, the at-will nature of Executive's
employment by the Company may only be modified in a writing approved by the
Company's Board of Directors and executed by both the Company and the Executive.

 

17.Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

18.Arbitration. Any controversy arising out of or relating to the Executive’s
employment (whether or not before or after the expiration of the Period of
Employment), any termination of the Executive’s employment, this Agreement, the
Confidentiality and Work for Hire Agreement referred to in Section 5, the Option
Agreement or any other agreements relating to the grant to Executive of
equity-based awards the enforcement or interpretation of any of such agreements,
or because of an alleged breach, default, or misrepresentation in connection
with any of the provisions of any such agreement, including (without limitation)
any state or federal statutory claims, shall be submitted to arbitration in
accordance with the provisions of the Mutual Agreement to Arbitrate set forth on
Exhibit G hereto.

 

Nothing in this Agreement or the attached Exhibit G shall prohibit or limit the
parties from seeking provisional remedies under California Code of Civil
Procedure section 1281.8, including, but not limited to, injunctive relief from
a California court of competent jurisdiction. Without limiting the foregoing,
the Executive and the Company acknowledge that any breach of any of the
covenants or provisions contained in Section 6, 7 or 8 of this Agreement or in
the Confidentiality and Work for Hire Agreement could result in irreparable
injury to either of the parties hereto for which there might be no adequate
remedy at law, and that, in the event of such a breach or threat thereof, the
non-breaching party shall be entitled to obtain a temporary restraining order
and/or a preliminary injunction and a permanent injunction restraining the other
party hereto from engaging in any activities prohibited by any covenant or
provision in Section 6, 7 or 8 of this Agreement or in the Confidentiality and
Work for Hire Agreement or such other equitable relief as may be required to
enforce specifically any of such covenants or provisions.

 



13

 

 

19.Insurance. The Company shall have the right at its own cost and expense to
apply for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering the Executive, and the Executive agrees
to submit to any usual and customary medical examination and otherwise cooperate
with the Company in connection with the procurement of any such insurance and
any claims thereunder.

 

20.Notices.

 

(a)All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made if (i) delivered by hand, (ii) otherwise delivered against
receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties as follows:

 

(i)if to the Company:

 

NTN Buzztime, Inc.

2231 Rutherford Road, Suite 200

Carlsbad, CA 92008

Attn: Board of Directors

 

(ii)if to the Executive, then to address most recently on file in the payroll
records of the Company.

 

(b)Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 20 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

 

21.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 



14

 

 

22.Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

 

23.Code Section 409A.

 

(a)It is intended that any amounts payable under this Agreement and the
Company’s exercise of authority or discretion hereunder shall comply with
Section 409A of the Code (including the Treasury regulations and other published
guidance relating thereto) (“Code Section 409A”) so as not to subject the
Executive to any interest or additional tax imposed under Code Section 409A. To
the extent that any amount payable under this Agreement would trigger the
additional tax imposed by Code Section 409A, the Agreement shall be modified to
avoid such additional tax yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Executive.

 

(b)Without limiting the generality of the foregoing, and notwithstanding any
provision in this Agreement to the contrary, any payments made from the date of
the Executive's termination of employment through March 15th of the calendar
year following such termination, are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus
payable pursuant to the "short-term deferral" rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations; to the extent such payments are made
following said March 15th, they are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made upon an
involuntary separation from service and payable pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent permitted
by said provision, with any excess amount being regarded as subject to the
distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code. For
purposes of the foregoing, if upon Executive's separation from service he is
then a "specified employee" (within the meaning of Code Section 409A), then to
the extent necessary to comply with Code Section 409A and avoid the imposition
of taxes under Code Section 409A, the Company shall defer payment of
"nonqualified deferred compensation" subject to Code Section 409A payable as a
result of and within six (6) months following such separation from service under
this Agreement until the earlier of (i) the first business day of the seventh
month following Executive's separation from service, or (ii) ten (10) days after
the Company receives notification of Executive's death. If the Company
determines that any other payments hereunder fail to satisfy the distribution
requirement of Section 409A(a)(2)(A) of the Code, then the payment of such
benefit shall be delayed to the minimum extent necessary so that such payments
are not subject to the provisions of Section 409A(a)(1) of the Code. Any
payments that are delayed as a result of this Section 23(b) shall be paid
without interest.

 



15

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.

 

“COMPANY”

 

NTN Buzztime, Inc.,

a Delaware corporation

 

By: /s/ Kendra Berger

Name: Kendra Berger

Title: Chief Financial Officer

 

 

 

“EXECUTIVE”

 

/s/ Barry Chandler

Barry Chandler

 

 

 

 

 

 

 

 

 

 

 

16

 

